DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of SEQ ID NO: 13 for requirement A and B, in the reply filed on 25 May 2021 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-18 are pending and subject to examination on the merits.

Priority
The instant application is a 371 of PCT/EO2018/060835 filed 27 April 2018 which claims benefit of foreign priority document EP 17168405.3 filed 27 April 2017 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 November 2019 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 


Sequence Listing Requirements - Specification
The instant application contains a sequence listing filed on 26 October 2019 in Computer Readable Form (CRF - .txt).  In order for said CRF to be considered both the 37 C.F.R. 1.821(c) copy and the 37 C.F.R. 1.821(e) copy, both required for sequence compliance under 37 C.F.R. 1.821-1.825, said CFR must necessarily be incorporated by reference into the specification.  Applicants are also referred to MPEP 2422.03 and 2429.  
Thus, Applicants should submit an amendment to the specification below the “Cross-Reference To Related Application” section, which is a new section titled: “Reference To An Electronic Sequence Listing” or simply “Sequence Listing” and state the following (filling in the blanks as necessary):  The contents of the electronic sequence listing created on (mm-dd-year), named xxxxx.txt and XX,XXX bytes in size, is hereby incorporated by reference in its entirety.  

The following Figures contain sequences that contain four or more consecutive amino acids without any corresponding SEQ ID NO: and/or no reference to any SEQ ID NO: in the Brief Description of the Drawings.
In Figure 1, amino acid sequences of leader, core, follower (three different versions).

In the specification, p. 17, six oligonucleotide sequences are disclosed with no sequence identifiers.





Claim Objections
Claims 1, 4-7 and 11 are objected to because of the following informalities:  periods in claims are not permitted except at the end of the claim and when used for abbreviations (See MPEP 608.01(m)).  Thus, it is suggested to replace, for example, “Seq ID No.” with “SEQ ID NO:”.  

Claim 2 is objected to because of the following informalities:  the genus names of the host cells should be italicized (e.g. Pichia, Saccharomyces, Aspergillus).  
Appropriate corrections are required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1-2, 3-7 and 11-12, the phrases "preferably", “more preferably” and “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  In all instances, the claims will be interpreted in their broadest form, e.g. the limitation prior to any use of the noted phrases (e.g. in claim 2, the broadest limitation is simply yeast).  

Claim 14 recites the limitation "wherein the vector is integrated into the chromosome of the yeast or fungi" in reference to claim 11.  There is insufficient antecedent basis for this limitation in the claim because claim 11 does not recite any “yeast or fungi”.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The claims are drawn to host cells, expression vectors and methods of making omphalotin by culturing the noted host cells.  Said host cells consisting essentially of a polynucleotide encoding a protein for a polypeptide with N-methyltransferase activity having at least 70% sequence identity to SEQ ID NO: 1 or 2; and a second polynucleotide consisting essentially of a of a polynucleotide encoding a protein for a polypeptide with pyrolyloligopeptidase activity having at least 70% sequence identity to SEQ ID NO: 6 or 7, and expression control elements operably linked with said polynucleotides.  The expression vectors have polynucleotides consisting essentially of polynucleotides selected from same polynucleotides as the host cells; or consisting essentially of a polynucleotide with at least 70% identity to of SEQ ID NO: 8 and encoding a polypeptide having monooxygenase activity; or consisting essentially of a polynucleotide with at least 70% identity to of SEQ ID NO: 9 or 10 and encoding a polypeptide having monooxygenase activity; consisting essentially of a polynucleotide with at least 70% identity to of SEQ ID NO: 11 or 12 and encoding a polypeptide having acetyltransferase activity; or a polynucleotide encoding for polypeptides with activity for omphalotin synthesis comprising at least one of SEQ ID NO: 1-2, 6-12 and consisting essentially of SEQ ID NO: 13 or having at least 70% identity thereto.  Thus, the claims are drawn to a large genus of polynucleotides encoding proteins with required and specific activities.  However, the specification gives absolutely no details which parts of 

Reference of Interest – Not Relied Upon
Aebi et al. (US 2019/0112583) describes host cells, vectors & processes using said host cells to make omphalotin having sequences of SEQ ID NO: 1 having 75% identity to instant SEQ ID NO: 1; SEQ ID NO: 1 is also 98.2% identical to instant SEQ ID NO: 2; SEQ ID NO: 29 has 89.2% identity to instant SEQ ID NO: 7; SEQ ID NO: 33 and 34 have 98.1 and 75.9% identity, respectively, to instant SEQ ID NO: 10 and SEQ ID NO: 32 has 77.7% identity to instant SE ID NO: 12.  Aebi et al., however, is an inventor derived disclosure having the exact same inventors as the instant application and which has an effectively filed date exactly one year prior to the instant effective filing date, as such it falls within the one year or less grace period and thus, does not constitute prior art under the 35 U.S.C. 102(b)(1)(A) exception (See MPEP 2153.01).
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        11 August 2021